693 S.E.2d 353 (2010)
BobbieJo Lee WOODS, Administratrix of the Estate of Robert Gordon Woods
v.
MOSES CONE HEALTH SYSTEM d/b/a Moses Cone Memorial Hospital and Guilford Neurosurgical Associates, P.A.
No. 316P09.
Supreme Court of North Carolina.
January 28, 2010.
Grover C. McCain, Chapel Hill, for BobbieJo Lee Woods.
G. Gray Wilson, Winston-Salem, for Moses Cone Health System.
Richard L. Vanore, Greensboro, for Guilford Neurosurgical Assoc.
Prior report: ___ N.C.App. ___, 678 S.E.2d 787.

ORDER
Upon consideration of the petition filed on the 6th of August 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals *354 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."